DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5-7 and 9 are current in the application with all claimed currently under examination.  Claims 2, 4, 8 and 10 have been cancelled by Applicant.  
Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive. Applicant has argued: 
Hirose fails to teach or suggest masking a plurality of portions of the first conducting layer prior to deposition of a semiconductor layer of the plurality of semiconductor layers on the substrate coated with the first conducting layer.
In response, Hirose do teach masking a plurality of portions of the first conducting layer prior to deposition of the semiconductor layer.  Hirose teaches (in describing the progression from fig. 5(A) to fig. 5(C)) that the plurality of connectors (327, 328) and the insulating coating (329) deposited thereon are applied prior to deposition of the semiconductor layers (322).  Although Hirose fail to use the word “mask” or “masking”, the fact that the connectors and insulating coating exist on the first conducting layer prior to deposition of the semiconductor layer means that the connectors and insulating coating functioned as a mask on the first conducting layer.  
Additionally, the Office points out that this limitation relates to the manner in which the electrode is made.  See MPEP § 2113.  A product is limited by the recited structural features and is not limited by the manner in which it is made.
Hirose fails to teach a second conducting layer and Ichinose nowhere describes that the conductive adhesive is adapted to adhere the plurality of connectors on a first conducting layer, where each of the plurality of connectors is in electrical contact with a plurality of semiconductor layers.
In response, the first portion (“Hirose fails to teach a second conducting layer”) is clear from the record.  The Office however points out that the alleged deficiency of Ichinose is a feature that is taught by the primary reference.  Further, Ichinose teach that the two-layer adhesive improved the connection of a connector to a transparent conductive oxide (TCO), and thus is keenly pertinent to the connector-TCO arrangement taught by Hirose.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 2015-196869) in view of Ichinose et al (US 5,681,402).
Hirose teaches (in Figs. 1, 2, 5, 6 and para. 13, 34-36, 41, 53, 67) a photoelectrochemical (PEC) module for performing a method of water splitting, the PEC module comprising: a glass substrate (part 324); a plurality of electrodes (i.e. part 320; the Applicant’s specification as filed has the plurality of electrodes sharing the same substrate and first conducting layer, such that the nominally separate electrodes are all part of the same electrode electronically speaking); each of the plurality of electrodes comprises a first conducting layer (part 323) made of FTO disposed on the substrate; and at least one semiconductor layer (part 322, materials given in para. 41, 53, 67) disposed on the first conducting layer; and a plurality of connectors (parts 327, 328) adapted to connect the plurality of electrodes and adapted to conduct an electric current from each of the plurality of electrodes (see, in particular figure 6), wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer, and where the distance between adjacent current collection wires is set at a distance D such that D < L – ((2*W*Δ)/(I*R)) (Abstract; p. 2 lines 10-14; where the Examiner is reading this as equivalent to having the plurality of connectors arranged at a distance equal to a width of each of the plurality of semiconductors layers). 
Also, with respect to claim 1, Hirose teaches an electrode, as shown in Figure 5A, the second electrode 320 has a substantially rectangular glass plate 324 (corresponding to the substrate), and a transparent conductive layer 323 (corresponding to the first conductive layer) is formed on the entire surface of the Dz side of the glass plate 324 (hereinafter also referred to as "inner surface 324i"). Conductive portion 326 is formed on the Dz side of the transparent conductive layer 323. In FIG. 5A, conductive portion 326 is hatched. The conductive portion 326 is formed using a metallic material (e.g., silver or copper). The conductive portion 326 includes a plurality (seven in the example of FIG. 5A) of first collection lines 327 extending along a first direction Dx and two second collection lines 328 extending along a second direction Dy. The plurality of first collection lines 327 (corresponding to the plurality of connectors) are arranged at equal intervals along the second direction Dy. The two second collection lines 328 are spaced along the first direction Dx. Second collection line 328 (328a) disposed on the Dx side is connected to each Dx side end of the plurality of first collection lines 327. Second collection line 328 (328b) disposed on the-Dx side is connected to the-Dx side end of the plurality of first collection lines 327. The first collection line 327 (327a) at the end of the Dy side, the first collection line 327 (327b) at the end of the-Dy side, and the two second collection lines 328 form a rectangle. The remaining five first collection lines 327 divide the rectangular area surrounded by collection lines 327a, 327b and 328 into six rectangular areas 321 arranged in the second direction Dy. Hereinafter, in a region on the transparent conductive layer 323, when the second electrode 320 protrudes in a direction perpendicular to the transparent conductive layer 323 (here, the third direction Dz), two adjacent first collector lines 327 are arranged. The regions between the lines are referred to as interline regions. In Figure 5B, a cover portion 329 is formed on the surface of the Dz side of the transparent conductive layer 323 to cover the entire collector lines 327 and 328. In Figure 5B, the overlay portion 329 is hatched. Cover 329 is formed along each of the collection lines 327 and 328. As shown in Figure 5C, the photocatalyst layer 322 is formed on the surface on the Dz side of the transparent conductive layer 323 (i.e., the same surface as the surface on which the first collection lines 327 are formed). In FIG. 5C, the photocatalyst layer 322 is shaded in addition to the cover portion 329. On each line region 321 on the Dz side of the transparent conductive layer 323 is formed a photocatalyst layer 322 (corresponding to a plurality of semiconductor layers, it can be seen from FIGS. 5 to 6 that the photocatalyst layers 322 (corresponding to a plurality of semiconductor layers) are arranged adjacent to each other on the transparent conductive layer 323 (corresponding to the first conductive layer)). The conductive portion 326 and the photocatalyst layer 322 are both in contact with, i.e., connected to, the transparent conductive layer 323 (corresponding to each of the plurality of connectors being in electrical contact with the plurality of semiconductor layers). Referring to Figure 6, the photocatalyst layer 322 is disposed between two adjacent first current collectors 327 (in other words, between two adjacent cover portions 329) on the surface on the Dz side of the transparent conductive layer 323 (in conjunction with Figure 5, corresponding to a plurality of connectors arranged at a distance interval equal to the width of each of the semiconductor layers and adapted to conduct current from that electrode). The photocatalyst layer 322 is formed of a film-shaped photocatalyst such as tungsten oxide (WO 3). The transparent conductive layer 323 is a conductive material (e.g., FTO (fluorine- doped tin oxide)) formed in a film shape, and can transmit light used by the photocatalyst layer 322. The glass plate 324 may also transmit light used by the photocatalyst layer 322. 
Paragraphs 41-43 of the description of Hirose state that "in the photocatalyst layer 322, electrons (e-) are generated. The generated electrons (e ") move from the photocatalyst layer 322 to the first collection line 327 through the transparent conductive layer 323. Since the first collection line 327 is easier to pass current than the transparent conductive layer 323, electrons are collected in the nearest first collection line 327. The path length of the current from the photocatalyst layer 322 to the first collection line 327 is "distance D/2". As shown in FIG. 5 (A), the first collection line 327 is disposed substantially uniformly over the entire transparent conductive layer 323 such that electrons (e-) are effectively transferred from the transparent conductive layer 323. As can be seen, Hirose discloses that the distance that charge carriers travel from each of the semiconductor layers to each of the plurality of connectors is reduced, thereby necessarily resulting in a technical effect of substantially eliminating resistance losses related to the flow of charge carriers. Meanwhile, the second electrode disclosed in Hirose corresponds to a plurality of electrodes of the present application, which are a plurality of electrodes sharing the same substrate and the first conductive layer provided on the substrate. 
Hirose does not explicitly teach adhering the electrode as claimed in claim 1, further comprising a second conducting layer disposed on the first conducting layer, wherein the second conducting layer is adapted to adhere the at least one connector on the first conducting layer.
In the same field of endeavor (photovoltaic devices) Ichinose et al teach a photovoltaic element/device where a collecting electrode is coated with a conductive adhesive and placed on a photoactive semiconductor layer (col. 4 lines 20-29) or transparent electrode (col. 6 lines 29-49) where the conductive adhesive is composed of at least two layers. (col. 4 lines 20-29) Ichinose et al teaches that the multiple layers of the conductive adhesive have different functions, e.g. preventing moisture and ion permeation, and adhering the metal wire to the transparent electrode.  (col. 6 lines 29-49)  Of note is that Ichinose et al teach that adhesion of the collecting electrode (a connector as claimed) to an underlying transparent conducting oxide is improved by the use of the multilayers of adhesive.
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode and PEC module of Hirose by adding the multilayered adhesive (as a second conducting layer) between the transparent conductive oxide (the first conducting layer as claimed) and the collector lines (the connectors as claimed) because Ichinose et al teach that the multilayered adhesive permitted 
Regarding claim 3, as can be seen in fig. 5(c) of Hirose shows arranging the plurality of semiconductor layers (322) adjacent to each other on the first conducting layer.
Regarding claim 5, Hirose teaches that the module/electrodes further comprise an insulating layer (329) covering each of the connectors (see para. 39).
Regarding claim 6, the semiconductor layer (322) of Hirose was a photoactive material (photocatalyst, e.g. titanium dioxide (TiO2) or tungsten oxide (WO3)).  
Regarding claim 7, Hirose teach using the electrode of claim 1 within a photoelectrochemical module for performing water splitting.  
Regarding claim 9, the photoelectrochemical module of Hirose operated by receiving at least a portion of solar spectrum and converting the solar spectrum into an electric current via the electrode of claim 1, conducting the electric current through the plurality of connectors and performing water splitting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794